     Case 3:20-cv-01387-GPC-AGS Document 3 Filed 07/31/20 PageID.24 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TYRONE LORENZO JOHNSON,                             Case No.: 3:20CV1387-GPC(AGS)
12                                     Petitioner,
                                                         ORDER DISMISSING PETITION
13   v.                                                  FOR WRIT OF HABEAS CORPUS
     BUREAU OF PRISONS,                                  UNDER 28 U.S.C. § 2241 AND
14
                                                         DIRECTING THE CLERK OF
15                                   Respondent.         COURT TO CONSTRUE IT AS A
                                                         PETITION FOR WRIT OF HABEAS
16
                                                         CORPUS UNDER 28 U.S.C. § 2255
17
18         On July 20, 2020, Petitioner filed a petition for writ of habeas corpus under 28 U.S.C.
19   § 2241. (Dkt. No. 1.) He is currently serving a sentence after having been convicted of a
20   crime in the Southern District of California in Case No. 17cr1028-BTM, a case before
21   District Judge Moskowitz. (Id. at 1.) Petitioner acknowledges that he is “challenging the
22   validity of [his] conviction or sentence as imposed.” (Id. at 3.)
23         28 U.S.C. § 2255 provides that,
24         [a] prisoner in custody under sentence of a court established by Act of
           Congress claiming the right to be released upon the ground that the sentence
25
           was imposed in violation of the Constitution or laws of the United States, or
26         that the court was without jurisdiction to impose such sentence, or that the
           sentence was in excess of the maximum authorized by law, or is otherwise
27
           subject to collateral attack, may move the court which imposed the sentence
28         to vacate, set aside or correct the sentence.
                                                     1

                                                                               3:20CV1387-GPC(AGS)
     Case 3:20-cv-01387-GPC-AGS Document 3 Filed 07/31/20 PageID.25 Page 2 of 2



 1
 2   28 U.S.C. § 2255(a). Here, Petitioner must seek habeas relief before the sentencing judge.
 3         Accordingly, the Court DISMISSES the petition in this case and DIRECTS the Clerk
 4   of Court to construe his petition pursuant to 28 U.S.C. § 2241 as a petition for writ of
 5   habeas corpus pursuant to 28 U.S.C. § 2255 in connection with 17cr1028-BTM.
 6         IT IS SO ORDERED.
 7   Dated: July 31, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2

                                                                            3:20CV1387-GPC(AGS)
